Citation Nr: 1809886	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 892		DATE
		

THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2.  Entitlement to service connection for hypertension.


ORDER

The claim of entitlement to service connection for COPD is denied.  

The claim of entitlement to service connection for hypertension is denied.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange.  

2.  The Veteran's COPD did not manifest during service and is not causally related to active service, to include any exposure to herbicides. 

3.  The Veteran's hypertension did not manifest during service and is not causally related to active service, to include any exposure to herbicides.

CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

2.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from April 1969 to April 1972 in the United States Marine Corps.  Among other commendations, he was the recipient of the Vietnam Service Medal, the Vietnam Campaign Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee, denying, among other issues, the matters currently on appeal.  

The Board remanded the issue for further development in January 2016.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Compliant VCAA notice was provided in February 2012, February 2013, and June 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  Entitlement to service connection for COPD.

The Veteran contends that his COPD is causally related to service, specifically to his exposure to herbicides.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The Board acknowledges that the Veteran has asserted that he does not understand why herbicides cause lung cancer, but not COPD; however, the Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that COPD is not included in the diseases listed in 38 C.F.R. § 3.309(e).  Therefore, the presumption of service connection due to herbicide exposure is not warranted.  

Although the Veteran's COPD is not presumed to be related to herbicide exposure, the Board must still consider whether the evidence indicates that the Veteran's disability is causally related to service.

A March 1968 enlistment report of medical examination showed clinically normal lungs and chest.  The corresponding report of medical history showed a history of shortness of breath.  The examiner noted shortness of breath, possibly heart.  The Veteran's treatment records were silent for symptoms, treatment, or complaints of COPD.  The April 1972 separation report of medical examination showed clinically normal lungs and chest.  

The Veteran's medical records show a diagnosis and treatment for COPD.

The Veteran was afforded a VA examination in July 2016.  The Veteran informed the examiner that he had COPD for nine years prior.  The Veteran smoked for more than 50 years.  The examiner noted that the COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a long history of smoking, which was more likely to cause obstructive pulmonary disease such as COPD.  

This opinion was provided following examination of the Veteran and review of the claims file.  It included consideration of the Veteran's specific risk factors and provided a rationale for the conclusion reached.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current COPD is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of COPD are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his COPD is not competent medical evidence.  Moreover, whether the Veteran's exposure to herbicides during service is in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current COPD is not competent medical evidence.  The Board finds the opinion of the July 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's COPD did not manifest during service, but rather manifested several decades after separation from service.  The VA examiner found no relationship between the Veteran's service and his current disability.  The record is otherwise silent for any competent evidence of a relationship between service and the Veteran's current disability.  

Therefore, upon review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for the Veteran's COPD.  As the preponderance of the evidence is against the claim for service connection for COPD, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.
2.  Entitlement to service connection for hypertension.

The Veteran also contends that his hypertension is causally related to service, specifically to his exposure to herbicides.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton, 557 F.3d at 1366; 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales, 218 F.3d at 1380-81 and Timberlake, 14 Vet. App. at 128-30.

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e).

The Secretary of VA has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Board notes that hypertension is not included in the diseases listed in 38 C.F.R. § 3.309(e).  Therefore, the presumption of service connection due to herbicide exposure is not warranted.  

Although the Veteran's hypertension is not presumed to be related to herbicide exposure, the Board must still consider whether the evidence indicates that the Veteran's disability is causally related to service.

The Veteran's March 1969 enlistment report of medical examination showed clinically normal heart and vascular system.  Blood pressure was 134/82.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2017).  The corresponding report of medical history showed a history of high or low blood pressure.  The examiner noted low blood pressure with no prescription required.  Service treatment records did not indicate any symptoms, diagnosis, or treatment for hypertension.  The April 1972 separation report of medical examination showed clinically normal heart and vascular system.  The Veteran's blood pressure was 120/72.  

The Veteran's treatment records show that he was diagnosed with hypertension in 2003.  

The Veteran was afforded a VA examination in January 2016.  During that examination the Veteran reported that he had a hypertension since about 2000.  He started receiving medication from VA in 2005.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He found no support in the medical literature.  

This opinion was provided following examination of the Veteran and review of the claims file.  It included consideration of the Veteran's specific risk factors and provided a rationale for the conclusion reached.  Accordingly, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  Moreover, whether the Veteran's exposure to herbicides during service is in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn, 12 Vet. App. at 301 ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinion of the July 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, the Veteran's hypertension did not manifest during service, but rather manifested several decades after separation from service.  The VA examiner found no relationship between the Veteran's service and his current disability.  The record is otherwise silent for any relationship between service and the Veteran's current disability.  

Therefore, upon review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for the Veteran's hypertension.  As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Collin A. Douglas, Accredited Agent

Department of Veterans Affairs


